DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to Amendments filed on 12/20/2021.
Claims 1-21 are currently pending and have been examined.

Priority
The examiner acknowledges that the instant application is a continuation of 15/700,070, filed 09/08/2017, and therefore, the claims receive the effective filing date of 09/08/2017.  

Claim Objections
Claims 19 is objected to because of the following informalities:  
Claim 19 recites a punctuation issue by ending the “detecting” limitation with a period prior to the end of the claim limitations as recited:
detecting a location of the service vehicle at a time of image capture of the waste set out for retrieval. 
receiving from the consumer device at least one of a picture and a description of a desired item;  
Appropriate correction is required.


Response to Arguments
Applicant’s arguments, see pages 1-2, filed 12/20/2021, with respect to Claim Objections, 35 U.S.C. 112(a),  35 U.S.C. 112(b) to claims 1, 9-10, and 19, Double Patenting Rejection have been fully considered and are persuasive.  The Claim Objections, 35 U.S.C. 112(a), 35 U.S.C. 112(b) to claims 1, 9-10, and 19, and Double Patenting Rejection has been withdrawn in light of amendments and terminal disclaimer filed on 12/20/2021.
With respect to applicant’s arguments on page 2 of remarks filed 12/20/2021 that Applicant’s amendments overcome 35 U.S.C. 101, Examiner respectfully disagrees.
Applicant has amended claims to recite “automatically determine to selectively load the object into the service vehicle via a vehicle hatch or leave the object at its current location based on an acceptance or rejection message.” It is unclear how the amending to include “automatically determine” aides in overcoming the 35 U.S.C. 101 rejection. Further explanation and clarification is necessary. Applicant is directed to the 35 U.S.C. 101 rejection below. 
Applicant’s arguments with respect to prior art on pages 3-5 of remarks filed on 12/20/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5, 14, and 20 recite: “selectively cause the service vehicle to pick up and deliver the desired item to the consumer location when the consumer device is located on the route,” rendering said claims indefinite because it is unclear what is being performed. It is clear that the service vehicle pickup and delivery is not required by a potential infringer, but merely the causing the service vehicle to pick up or deliver. But what does that entail? When is the service vehicle “caused”? How is the service vehicle “caused”? What is the scope?  
Claims 6, 15, and 20 and  recite: “selectively cause the service vehicle to leave the desired item at its current location,” rendering said claims indefinite because it is unclear what is being performed. It is clear that the service vehicle leaving the desired item is not required by a potential infringer, but merely the causing the service vehicle to 
Claim 7 recites: “cause the conditions to be shown on the hauler portal,” rendering said claims indefinite because it is unclear what is being performed. It is clear that the showing conditions on the hauler portal is not required by a potential infringer, but merely the causing the conditions to be shown. But what does that entail? When is the condition “caused”? How is the condition “caused”? What is the scope?  
Claim 10 recites: “generating a location signal indicative” rendering said claim indefinite because it is unclear what the location signal is indicative of. What exactly does a location signal indicative mean or entail? What is the scope? 
Appropriate correction or clarification is required.

The following limitations lack antecedent basis in:
Claim 1 recites “the object”
Claim 4 recites: “the portal,” “the consumer,” and “the rejection of the desired item” 
Claim 5 recites: “the consumer location” 
Claim 6 inherits the deficiencies noted in claim 5 and is therefore rejected on the same basis.
Claim 8 recites: “the consumer” and  “the desired delivery” 
Claim 13 recites the limitation “the rejection of the desired item in the image of waste” 
Claim 13 recites the limitation “selectively disposing of the object or leaving the object at its current location based on the acceptance or the rejection”  which renders the claim indefinite because it is unclear whether this is the same as the acceptance or the 
Claim 14 recites the limitation “the location” and “the consumer” 
Claim 19 recites: “the consumer device” and “the consumer”
All dependent claims inherit same deficiencies of all independent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-9 are directed to a system, claims 10-18 are directed to a method, and claims 19-21 are directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).

 receive from a second consumer …at least one of a picture and a description of a desired item; 
receive an image …of waste including a bulk item placed curbside for disposal: 
recognize an object in the picture the bulk item within the image of waste captured by the optical sensor; 
compare the picture of the desired item with the image of waste captured by the optical sensor; 
make a determination regarding matching of the recognized bulk item with the desired item; and 
automatically determine to selectively load the object into the service vehicle via a vehicle hatch or leave the object at its current location based on an acceptance or rejection message.  
The above-recited limitations set forth an arrangement for comparing items in images and making determinations based on messages.  This arrangement amounts to certain methods of organizing human activity such as managing users associated with sales activities and commercial interactions involving finding objects in images, comparing items in images, and determine whether to load or leave the item and pick up or deliver the item based on information (e.g. messages, location, and route).  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

In this instance, the claims recite the additional elements such as:
A system for managing waste services performed by a service vehicle, comprising: an optical sensor configured to capture an image of waste set out for retrieval by a first consumer when the service vehicle approaches a waste service location; a processor in communication with the optical sensor, the processor being configured to execute instructions stored in memory to: receive from a second consumer using a consumer device … receive an image from the optical sensor… (claim 1);
a locating device configured to generate a location signal associated with the service vehicle at a time of image capture (claim 2);
the processor is further configured receive from the consumer via the portal (claim 4);
processor is further configured to execute the instructions (claim 6 & 15);
the system further includes a hauler portal; and the processor is further configured to execute the instructions to: receive from the consumer device a request for assistance in arranging delivery of the desired item to the consumer device; receive, from the consumer device, conditions associated with the delivery; and cause the conditions to be shown on the hauler portal (claim 7 & 16);
wherein the processor is further configured to execute the instructions to: receive via the hauler portal at least one of an acceptance or an offer from a hauler to provide the delivery; receive via the consumer device electronic payment from the consumer for completion of the desired delivery; and  make electronic payment via the hauler portal to the hauler after confirmation of the completion (claim 8 & 17);
A computer-implemented method… receiving from a second consumer using a consumer device (claim 10);
receiving from the consumer device (claim 13);
A non-transitory computer-readable medium encoded with instructions, which when executed by a processor, cause the processor to perform a method for managing waste services by a service vehicle, comprising:… receiving from the consumer device…(claim 19);
receiving from the consumer device a request for assistance in arranging delivery of the object; receiving from the consumer device conditions associated with the delivery (claim 21).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.

A system for managing waste services performed by a service vehicle, comprising: an optical sensor configured to capture an image of waste set out for retrieval by a first consumer when the service vehicle approaches a waste service location; a processor in communication with the optical sensor, the processor being configured to execute instructions stored in memory to: receive from a second consumer using a consumer device … receive an image from the optical sensor… (claim 1);
a locating device configured to generate a location signal associated with the service vehicle at a time of image capture (claim 2);
the processor is further configured receive from the consumer via the portal (claim 4);
processor is further configured to execute the instructions (claim 6 & 15);
the system further includes a hauler portal; and the processor is further configured to execute the instructions to: receive from the consumer device a request for assistance in arranging delivery of the desired item to the consumer device; receive, from the consumer device, conditions associated with the delivery; and cause the conditions to be shown on the hauler portal (claim 7 & 16);
wherein the processor is further configured to execute the instructions to: receive via the hauler portal at least one of an acceptance or an offer from a hauler to provide the delivery; receive via the consumer device electronic payment from the consumer for completion of the desired delivery; and  make electronic payment via the hauler portal to the hauler after confirmation of the completion (claim 8 & 17);
A computer-implemented method… receiving from a second consumer using a consumer device (claim 10);
receiving from the consumer device (claim 13);
A non-transitory computer-readable medium encoded with instructions, which when executed by a processor, cause the processor to perform a method for managing waste services by a service vehicle, comprising:… receiving from the consumer device…(claim 19);
receiving from the consumer device a request for assistance in arranging delivery of the object; receiving from the consumer device conditions associated with the delivery (claim 21).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, determining an estimated outcome, presenting offers and gathering statistics, recording a customer’s order, and sorting information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). It is well-understood, routine, and conventional in prior art for a GPS to generate location signals associated with image capture (Gronemeyer, US Pub. No. 
For these reasons, the claims are rejected under 35 U.S.C. 101.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, 16-18, and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Maruca et al., U.S. 20110279227 A1 (hereafter referred to as “Maruca”), in view of Barron et al., U.S. 20120303488 A1 (hereafter referred to as “Barron”), in further view of Belady et al. (US 20120150754 A1, hereinafter “Belady”). 

Regarding claims 1 and 10 
Maruca discloses a system for managing waste services performed by a service vehicle, comprising: an optical sensor configured to capture an image of waste set out for retrieval by a first consumer when the service vehicle approaches a waste service 
a processor in communication with the optical sensor, the processor being configured to execute instructions stored in memory (Maruca: [0029]: processor of computer communicates with camera) to: 
receive an image from the optical sensor of waste including a bulk item placed curbside for disposal (Maruca, [0037]: captured images of waste items are transmitted to computer; [0027]: waste collected from residential curbsides); 
automatically determine to selectively load the object into the service vehicle via a vehicle hatch or leave the object at its current location based on an acceptance or rejection message (Maruca: [0051], [0056-0058] – “if it is determined that the disposal location for banned waste item 150 does not accept such items or is otherwise unavailable, vehicle 112 skips the collection at step 238. If it is determined that the disposal location for banned waste item(s) 150 accepts such items and is currently available, vehicle 112 then completes the removal operation of banned waste item 150 at step 240 and subsequently disposes of banned waste item(s) 150”).
However, Maruca does not teach:
receive from a second consumer using a consumer device at least one of a picture and a description of a desired item; 
recognize the bulk item within the image of waste captured by the optical sensor; 
compare the picture of the desired item with the image of waste captured by the optical sensor: 
make a determination regarding matching of the recognized bulk item with the desired item;
However, Barron teaches that it is known to include: 
receive from a second consumer using a consumer device at least one of a picture and a description of a desired item (Barron: [0023], [0027], [0031] – “a customer generates an e-shopping “wish” list for desired products utilizing system 10…the e-shopping list can be created utilizing an image and data capture device, such as a camera, and transferring the data to server 14 for processing…For each product on the list, the customer sends information regarding the product such as pictures, video, instructions, recipes, specifications, ingredients, where manufactured, etc. to server 14.”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Maruca with Barron to include the aforementioned limitations since such a modification would be predictable. Specifically, Maruca would continue to teach receiving an image from the optical sensor except that now a picture and description of a desired item is received from a second consumer device according to the teachings of Barron. This is a predictable result of the combination. (Barron: [0008]).
The combination of Maruca and Barron teaches the picture of the desired item (Barron, [0031]). 
However, Belady teaches that it is known to include:
recognize the bulk item within the image of waste captured by the optical sensor; compare the picture of the … item with the image of waste captured by the optical sensor; make a determination regarding matching of the recognized bulk item with the … item (Belady, [0101]: camera capture image of disposal of product and find image matching product in image of disposal of product; [0102]: analyze image of landfill to identify shirt in landfill and match image of shirt in landfill to image of shirt; [0099]);
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Maruca and Barron with Belady to include the aforementioned limitations since such a modification would be predictable. Specifically, Maruca and Barron would continue to teach a picture and description of a desired item except now the bulk item within the image of waste is recognized, the picture is compared with the image of waste to determine matching of the bulk item with item  according to the teachings of Belady. This is a predictable result of the combination.

Claim 10 is substantially similar to claim 1 and is rejected under similar grounds. Claim 10 includes an additional limitation “generating a location signal indicative” which is taught by Maruca (Maruca: [0026], [0036], [0049]).

Regarding claims 2 and 11 
The combination of Maruca, Barron, and Belady teaches the system of claim 1, further including a locating device configured to generate a location signal associated with the service vehicle at a time of image capture (Maruca: [0026], [0036], [0049] – “Collection vehicle 112 can include onboard computer 138, RFID reader 140, GPS device 144, and camera 142…GPS device 144 communicates with GPS system 114 to obtain the location of collection vehicle 112, and therefore the location of the customer site where banned waste item 150 is located, after vehicle 112 has arrived at the customer site…Camera 142 may be used to photograph the particular banned waste item 150 identified.”). 


Regarding claims 3 and 12 
The combination of Maruca, Barron, and Belady teaches the system of claim 2, wherein the recognition of the desired item is further based on the description of the desired item (Maruca: [0049], Fig. 2 – “identifying indicia is read on RFID tag using RFID reader 140, to determine whether waste item 150 is a banned waste item 150. Identification of the type of banned waste item 150 can be determined when information pertaining to the type of banned waste item 150 is contained in or accessible via RFID tag 152. For example, RCRA/DOT repository 132 can be queried using the identification information to obtain information pertaining to banned waste item 150 such as ignitability, corrosivity, reactivity, toxicity, the chemical abstract number (CAS) and/or a generic chemical description; Barron, [0031]).


Regarding claim 4 
The combination of Maruca, Barron, and Belady teaches the system of claim 1, wherein the processor is further configured receive from the consumer via a portal an acceptance or a rejection of the desired item in the image (Barron: [0025-0026] – “If the customer chooses to inspect the product, the customer will communicate instructions to the delivery agent at 118, and the delivery agent will utilize real-time video device 46 to transmit real-time data to customer computer 30…the customer either approves or rejects acquisition of the inspected product.”). 


Regarding claims 7 and 16
The combination of Maruca, Barron, and Belady teaches the system of claim 1, wherein: the system further includes a hauler portal (Barron: [0022] – “portable internet device or onboard display unit may be voice, data and video enabled and utilize internet protocol.”); and the processor (Maruca: [0029] or Barron: [0021]) is further configured to execute the instructions to: 
receive from the consumer device a request for assistance in arranging delivery of the desired item to the consumer device (Barron: [0022-0023] – “once the desired delivery agent is selected at steps 108 or 109, a customer shopping or acquisition request and profile is sent to the delivery agent at step 110” – “A website tool allows the user to select the delivery services of system 10, wherein system 10 gathers information from the results of the internet search engine or website in order to generate a request for services or shopping request…For example, a customer will simply click on a widget indicating the service provider of system 10 on a website in order to view the closest vehicle 50 to the shopping location depicted on the user interface 22 being viewed by the customer.”);
receive, from the consumer device, conditions associated with the delivery; cause the conditions to be shown on the hauler portal (Barron: [0022-0024] – “The request for a particular product is sent to the selected delivery agent, along with the desired shopping location.” – “a customer will simply click on a widget indicating the service provider of system 10 on a website in order to view the closest vehicle 50 to the shopping location depicted on the user interface 22 being viewed by the customer. The pick-up destination 


Regarding claims 8 and 17
The combination of Maruca, Barron, and Belady teaches the system of claim 7, wherein the processor is further configured to execute the instructions to: 
receive via the hauler portal at least one of an acceptance or an offer from a hauler to provide the delivery (Barron: [0019] – “The customer is next provided with information regarding the location of a plurality of delivery agents. More specifically, the customer may enter in the area he or she is interested in obtaining services through utilizing a user interface, such as by entering his or her local zip code or the address of a store where a desired product is being sold at step 105, using an input device (e.g., keyboard) of user interface 22, Next, information regarding the location and status of delivery agents in the desired area is displayed on a display screen of user interface 22 at step 106, and the user has the option of selecting the delivery agent of his or her choice. For example, a map of the local area where the customer is located appears showing the location of one or more delivery agents in close proximity to the shopping and/or delivery location. A user may be able to zoom in and zoom out on this map. Indicia for the delivery agents are preferably color coded to indicate the status of the delivery agent as indicated at step 107. For example, a green dot on the map indicates a delivery agent who is available, a red dot indicates a delivery agent who is currently filling an order, and a yellow dot indicates a delivery agent who is on standby, such as a large delivery van driver who may work from a home base, or a vehicle that is recharging or refueling.” (i.e., “receive via the hauler portal…an offer from a hauler to provide the delivery”); 
receive via the consumer device electronic payment from the consumer for completion of the desired delivery; and make electronic payment via the hauler portal to the hauler after confirmation of the completion (Barron: [0028] – The services rendered may be charged directly to a designated customer credit card and each delivery agent has his or her own designated checking account and/or credit card which is utilized to purchase the desired goods and the customer is billed for services and product purchased upon delivery of the product to the customer).

Regarding claims 9 and 18 
The combination of Maruca, Barron, and Belady teaches the system of claim 7, wherein the conditions include at least one of a price that a consumer agrees to pay for delivery of the desired item, and a timing of the delivery (Barron: [0022-0024] – “The request for a particular product is sent to the selected delivery agent, along with the desired shopping location.” – “a customer will simply click on a widget indicating the service provider of system 10 on a website in order to view the closest vehicle 50 to the shopping location depicted on the user interface 22 being viewed by the customer. The pick-up destination and map are automatically captured and transmitted to a selected delivery agent's vehicle, along with an approximate cost estimate for the customer.” – “A purchase order or acquisition request is scheduled for a particular date and/or time, or is requested as needed by the customer. In a preferred embodiment, once an order is scheduled, a price estimate of services is sent to the customer for approval before proceeding with the transaction as indicated at step 112”). 


Regarding claim 13 
The combination of Maruca, Barron, and Belady teaches the method of claim 10, as well as:
selectively disposing of the…item or leaving the …item at its current location based on the acceptance or the rejection message (Maruca: [0051], [0056-0058] – “if it is determined that the disposal location for banned waste item 150 does not accept such items or is otherwise unavailable, vehicle 112 skips the collection at step 238. If it is determined that the disposal location for banned waste item(s) 150 accepts such items and is currently available, vehicle 112 then completes the removal operation of banned waste item 150 at step 240 and subsequently disposes of banned waste item(s) 150”), but does not explicitly teach receiving from the consumer device an acceptance or a rejection of the object in the image. 
However, Barron teaches the desired item (Barron: [0027] and [0031]), including 
receiving from the consumer device an acceptance or a rejection of the desired item in the image (Barron: [0025-0026] – “If the customer chooses to inspect the product, the customer will communicate instructions to the delivery agent at 118, and the delivery agent will utilize real-time video device 46 to transmit real-time data to customer computer 30…the customer either approves or rejects acquisition of the inspected product.”). 

Regarding claim 21 
The combination of Maruca and Barron with McGrath teaches the non-transitory computer-readable medium of claim 19, as well as:
wherein the method further includes: receiving from the consumer device a request for assistance in arranging delivery of the object (Barron: [0022-0023] – “once the desired delivery agent is selected at steps 108 or 109, a customer shopping or acquisition request and profile is sent to the delivery agent at step 110” – “A website tool allows the user to select the delivery services of system 10, wherein system 10 gathers information from the results of the internet search engine or website in order to generate a request for services or shopping request…For example, a customer will simply click on a widget indicating the service provider of system 10 on a website in order to view the closest vehicle 50 to the shopping location depicted on the user interface 22 being viewed by the customer.”); 
receiving from the consumer device conditions associated with the delivery; displaying the conditions to a hauler (Barron: [0022-0024] – “The request for a particular product is sent to the selected delivery agent, along with the desired shopping location.” – “a customer will simply click on a widget indicating the service provider of system 10 on a website in order to view the closest vehicle 50 to the shopping location depicted on the user interface 22 being viewed by the customer. The pick-up destination and map are automatically captured and transmitted to a selected delivery agent's vehicle, along with an approximate cost estimate for the customer.”); Attorney's Docket No.: 13206.0056-01000 
receiving at least one of an acceptance or an offer from the hauler to provide the delivery  (Barron: [0019] – “The customer is next provided with information regarding the location of a plurality of delivery agents. Indicia for the delivery agents are preferably color coded to indicate the status of the delivery agent as indicated at step 107. For example, a green dot on the map indicates a delivery agent who is available); 
receiving electronic payment from the consumer for completion of the delivery; and making electronic payment to the hauler after confirmation of the completion Barron: [0028] – “The services rendered may be charged directly to a designated customer credit card and each delivery agent has his or her own designated checking account and/or credit card which is utilized to purchase the desired goods and the customer is billed for services and product purchased upon delivery of the product to the customer).

Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Maruca, Barron, and McGrath (Pub. No.: US 2016/0027091 A1, hereinafter “McGrath”).
Regarding claim 19 
Maruca discloses a non-transitory computer-readable medium encoded with instructions, which when executed by a processor, cause the processor to perform a method for managing waste services by a service vehicle, comprising (Maruca, [0028-0029]: computer including processor and storage device): 
capturing, during completion of a waste service activity by the service vehicle, an image of waste set out for retrieval (Maruca, [0049], Claim 19 – “the collection vehicle further comprises a camera to record an image of the waste item”; [0048]: after arrival of vehicle at customer site; [0036]: obtain location of the customer site where banned waste item is located, after vehicle has arrived at the customer site; [0037]: captured images of waste items are transmitted to computer; [0027]: waste collected from residential curbsides); 
detecting a location of the service vehicle at a time of image capture of the waste set out for retrieval  (Maruca: [0026]: collection vehicle includes onboard computer 138, RFID reader 140, GPS device 144, and camera 142; [0036]: obtain location of the customer site where banned waste item is located, after vehicle has arrived at the customer site; [0049] :Camera 142 may be used to photograph the particular banned waste item 150 identified and picked up by collection vehicle). 
automatically disposing of the object or leaving the object for the consumer at its current location based on the acceptance or the rejection (Maruca: [0051]: remove waste items 150 that are not banned waste items; [0056]: determine authorization to conduct disposal; [0057-0058] –If it is determined that the disposal location for banned waste item(s) 150 accepts such items and is currently available, vehicle 112 then completes the removal operation of banned waste item 150 at step 240 and subsequently disposes of banned waste item(s)). 
Maruca does not explicitly teach:
receiving from the consumer device at least one of a picture and a description of a desired item;
receiving from the consumer an acceptance or a rejection of the object in the image;
recognizing an object in the picture; 
selectively providing the picture and the location to the consumer based on determination regarding matching of the object with the desired item; 
However, Barron teaches that it is known to include:
receiving from the consumer device at least one of a picture and a description of a desired item (Barron: [0031]: “a customer generates an e-shopping “wish” list for desired products utilizing system and  the e-shopping list can be created utilizing an image and data capture device, such as a camera, and transferring the data to server 14 for processing and for each product on the list, the customer sends information regarding the product such as pictures, video, 
receiving from the consumer an acceptance or a rejection of the object in the image (Barron: [0025]: “If the customer chooses to inspect the product, the customer will communicate instructions to the delivery agent at 118, and the delivery agent will utilize real-time video device 46 to transmit real-time data to customer computer; [0026]: the customer either approves or rejects acquisition of the inspected product.”); and…
The motivation to combine Maruca and Barron is the same as set forth above in claim 1.
However, McGrath teaches that it is known to include:
recognizing an object in the picture; selectively providing the picture and the location to the consumer based on determination regarding matching of the object with the desired item (McGrath, FIG. 1, [0007]: image recognition of item in picture; [0037]: image recognition determine item in picture to compare to potential matches to determine which item to present to user; [0038]: present matching item to user via virtual shopping cart; [0049]:  creation of a virtual shopping cart based on the location information of where the picture was taken and the results of image recognition performed on the picture; [0071]: display of user includes matched item and the location where the picture was taken; [0052]: the location information can be used to filter the items to compare to the results of the image recognition);
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Maruca and Barron with McGrath to include the 

Claims 5, 6, 14-15, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Maruca, Barron, and Belady/McGrath (claim 20), in further view of Gorlin, U.S. 20160104112 A1 (hereafter referred to as “Gorlin”).

Regarding claims 5 and 14 
The combination of Maruca, Barron, and Belady teaches the system of claim 2, but does not explicitly teach 
determining based on the location signal if the consumer device is located on a route of the service vehicle not yet serviced; and selectively causing the service vehicle to pick up and deliver the desired item to a consumer location when the consumer device is located on the route. 
However, Gorlin teaches that it is known to include 
determining based on the location signal if the consumer device is located on a route of the service vehicle not yet serviced; and selectively causing the service vehicle to pick up and deliver the desired item to a consumer location when the consumer device is located on the route (Gorlin: [0118]: locations of the participating drivers can be determined;  [0123]: selecting this particular participating driver that is heading in a particular direction, and the drop-off location is on (or near) the participating driver's current route; [0214]: driver delivery tasks that are on the way to where driver is already going).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Maruca, Barron, and Belady with Gorlin to include the aforementioned limitations since such a modification would be predictable. 


Regarding claims 6 and 15 
The combination of Maruca, Barron, and Belady with Gorlin teaches the system of claim 5, wherein the processor is further configured to execute the instructions to selectively cause the service vehicle to leave the desired item at its current location when the consumer device is not located on the route (Gorlin: [0118]: locations of the participating drivers can be determined;  [0123]: selecting this particular participating driver that is heading in a particular direction, and the drop-off location is on (or near) the participating driver's current route; [0214]: driver not required to deliver if drop off location is over a certain mileage or time). 
The motivation to combine Gorlin with Maruca, Barron, and Belady is the same as set forth in claim 5.    


Regarding claim 20 
The combination of Maruca and Barron with McGrath teaches the non-transitory computer-readable medium of claim 19, except for:
wherein the method further includes: determining based on the location if the consumer is located on a route of the service vehicle not yet serviced; selectively causing the service vehicle to pick up and deliver the object to a consumer location when the consumer location is located on the route; and selectively causing the service vehicle to leave the object at its current location for when the consumer location is not located on the route
However, Gorlin teaches that  it is known to include:
wherein the method further includes: determining based on the location if the consumer is located on a route of the service vehicle not yet serviced; selectively causing the service vehicle to pick up and deliver the object to a consumer location when the consumer location is located on the route; and selectively causing the service vehicle to leave the object at its current location for when the consumer location is not located on the route (Gorlin: [0118]: locations of the participating drivers can be determined;  [0123]: selecting this particular participating driver that is heading in a particular direction, and the drop-off location is on (or near) the participating driver's current route; [0214]: driver delivery tasks that are on the way to where driver is already going and driver not required to deliver if drop off location is over a certain mileage or time).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference-U on PTO-892.                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        /MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684